PER CURIAM.
In this appeal from a judgment and sentence for possessing cocaine with intent to sell and sale of cocaine, the appellant raises two issues. Of these issues we find merit in the second only, that costs were improperly imposed instead of community service in violation of section 27.3455, Florida Statutes (1985). The state concedes that there was error but claims that this error is harmless. We disagree and reverse on this point only. See Flint v. State, 515 So.2d 388 (Fla. 2d DCA 1987).
The judgments and sentences are affirmed. The order imposing costs pursuant to section 27.3455 is vacated, and the case is remanded for further proceedings consistent with this opinion.
RYDER, A.C.J., and DANAHY and LEHAN, JJ., concur.